. . . ..



              ..-:...


OF THE   ATTORNEY         GENERAL   OF TEXAS
            AUSTIN
gonorable Lloyd 0, Emuldin, Page 2


        Vaid meotlon or raid     artioh    turth~r
    providu I
           a~c~Od    Fn bdir   or tb aate 0r ~0~8
           under thi8 3eation or this Aot m8 be given
           b7 th0 c0my mt c0ii00tor 0r f8 0 0-w
           ln vhloh the property 18 looatod.'
           %ret0rm0 the 001100tion or 8kte and 00wty
    tax.8 hW0 b0.n gOnOr\lly Wgarded to be ln oontrol
    of the Co1mnl88lonor8Court, In thlr oonneotlon I
    0.911 JOUP ltte&iOn    to Arti          73455 vhloh prOride
    the 0041111881CUMr8  Oairt 18 given POWO~ to oorreot
    llli8tikO88X&d l’Oq M O lF i& llll l88088l8ODt8.      tie
    county  Judge  WqUe8t8    fOUP   OpflliOn   88 t0 vhether
    8ald OOrI8OnttOP the 8alO Of' raid pl'ogerty for
    1088 th     the adjudged VaiUe thePOOr, OC thm
    aliount or the judpppent.8,   mlat    be glwa    I7 the
    County Tax Colleotor of tmouaty             la vhloh the
    property 18 looated, OT Ir thlr merely           dIreotory,
    and doe8 the ComI88lo~errr Court llkevls@ have
    potter to give auoh oonsent ln vritlng in behsli
    Oi the St8te Of-Texas? (II'      In other YOlld8 18 a
    Tax Colleotor the oriiyone authorized In tmhalfe
    of the State of Texar to give raid vrittm oon-
    8-t. iOr the ulo Of DropOrtJ uadel' tU judspHpt8
    tat 1888 thnn the 8djudged Value thereof, or the
    a8wit or th0 jtigt88ar

           "In other vord8, If the C~l8OlOZNr8     Court
     of the oounty enter8 it8 judgment in vrlting oon-
     renting and lgreehg to a rale for 1088 thn the
     8djud@d Uoullt, la itM nda tOr t0   f ll80  @,
                                                  t th e
     vrltten oorment of the Tax Colleotor in behalf of
     the State?   The irot that the 8tatUte  USed the vord
     lmrp* Indloates to my miad that th.I8 clau8e thereof
     Is dlmotory.    Rovever, Artlole 734s al80 8ay8 that
     in oI8e 0r oonfliot betveen thl8 rtatute and any
     other the prorlrlon of thl8 artlole 8b4blloontrol-
          'Slnoe tax title8 may rest upon a proper oont
     rtruotlon of the que8tlon bon l.mo1v.d I wuld
     apprealate TOUP Opinion on thlr QuOrtiOa at JOur
     earllert   ooavenlonoe.”
WomblOLloyd         a.B0uldLn,     Page 3




m     CollOot02 IO tbO aaly pW8m        luth0rIOOd to gIV0 #e       St8tele
e&u&SW& UIXbX' tb     Otrtllt* b    qub8tiOB.

            Artlole 7345dgIne   th0 C0mloeI0ne~Coidtha
powerto reopen end 10wr     lmqultablo 0z omfIroat0q            leeOoe-
W&8     ‘Upth
            On
             lpeli#tiO
                   OrthIb
                       ceWZb
                           th8r
                             Oro 8Or
                                 rh i0
                                    dul
lUth o r iud
           r g a nt.Iny o ur
                           o a r e,o tmer m hhlp
                                               e p a eeea
                                                       to tL
ur ineuDit p ur o & 80r
                     r0r tb kasilt     or a i ta ng unit0 in-
+olved, eubjeot to thO tight or reaeIlIpt1on,
                                          and 4 ohmge ln
888M8meDt i8 BOt iIlVOlWd. Beaoe, ArtIole 734Sd lo not lp-
plioablo hem.
          Artlole 7345b, Seotlon 9,Inlub ntume   pmviaee
tbt  Pm*? =w b e                      061oWotu    taxlnguait
for the benefitor         and 411 athap tui    un1tr vhloh an
&WtiO8 t0 th0 8uitj that OUOh -hESing      uz t rhll a0t sell
uid propet~ klov the adJ*od              nlua   0z   th0 total wa      0r
the $xIgmnt,    Vhloheve~ I8 lovm, tithout  the vdtten oonaent
of 811 of Mid    taxing unite2 and that  oonmnt In ktzoir 0r
the S-to "nayk        glen by tlw Count Tax Colleotor. . ."
          We find aothw   ia the 6tJ5tUt@8 that vould lndloate
thmt thlr 8ot of dluaretl0n inOrk d0no
th8a the lpOolrlo orriokl doelgrtod
nrlou8 dUtI.8 00aaOotad rith o0lleotloo Of dellnquektax.8
am dirtrlbutad by 0ur lt&tute8 ea0ag vwIou8 0fflolale, ln-
eluding tM Camll88lOnOce court,the sherlrr, the count
Atto-,    the County Clerk, tti State Ccit@tmllrr 8.&l de
Attorney Oenerrl. Hovover, the
St&O’8 OOMUit in th0 iOngO ~~':%222f8~~~
by 8titUtO to the county Tu co leotor.
          We think the de8lgdtlOn of the County Tax Col-
lsotor in the rtatute 6ke8 lpir the 0nl pewaD luthorimd
to give uld consent in behalf 0r the 3&Ito. In report or
ywoOn;lglOn,    OOo Uiohit8 ElMtrIo Co. v* Eiaokl*~, 13l
 . .       .

            Ir the Stat0 ttpoyh it8 doel~ted            lmt,   OF w
other taxhgunItn?uaeatogIve                 the 00n80nt inqwOtlCQ,     thO
                                                                               392




Ai.   08MOs   i8&814   bo   me40   uadorCh   plala   18aeuaga   of   tho   ’